Peck, J.,
dissenting. I disagree with the view of my colleagues that defendant does not present a danger to himself sufficient to warrant incarceration for treatment. Accordingly, I respectfully dissent for the reasons stated below.
At the outset, I do agree with the majority to the extent the opinion holds that commitment is seldom justified merely to raise the living standard “of those capable of surviving safely in freedom, on their own or with the help of family or friends.” O’Connor v. Donaldson, 422 U.S. 563, 575 (1975). If there were no more than that involved here reversal would be appropriate.
Whether or not defendant is a danger to others is uncertain; nevertheless, as far as being a danger to himself, I am satis*552fied that he is. We do not have here a mere unfortunate incompetent who mumbles harmlessly about the streets. Defendant’s conduct leading to these proceedings is apparently typical of what may be expected, with the potential for assault upon his person by those who may take offense at his wild, screaming outbursts in public places. It may be argued also, that if such a possible assault should occur, defendant would very naturally and understandably defend himself, perhaps with considerable violence, thereby becoming a threat to the safety of those who might intervene to separate the antagonists or restrain their conduct.
Contrary to the majority view then, I am of the opinion that commitment is appropriate. It is considerably different, in my view, from those cases where incarceration is only for the purpose of saving citizens from the discomfiture of having someone in their midst whose ways are different. Commitment here would not be the result of mere public intolerance and animosity.
Finally, one is compelled to ask how much disturbance in places open to the general public for business must the proprietors and their customers tolerate from a clearly mentally disturbed person before commitment for treatment is justified. Is the only recourse a long series of breach of peace charges, countered by an insanity defense? I cannot conceive that defendant’s family can be expected either to accompany him wherever he goes, or to keep him off the streets.
I would affirm.